Title: John Ross to the American Commissioners, 29 January 1778
From: Ross, John
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen,
Nantes 29th. January 1778
The present unhappie situation of Mr. Thomas Morris American Commercial Agent, now dangerously ill, and according to the opinion of his Phisician not likely to recover, oblige me to address you Honble: Gentlemen, that the necessary step may be adopted immadiately, to prevent the Worst of consequences to both Public and Private Concerns of America commited to his truste and management. Thus, the fatal Effects of his unconquerable habits nearly finishing his day’s, directed me yesterday to Vizit him, and propose’d, he shoud assign and Possess me of the Books and papers in his Custody relative to the business of both Public and Private concern’s, but his reason and reflection being for several month’s past laid aside, by the more Powerfull habits of ruin to his Constitution, Credit, and Character, He coud not be prevailed on. The Law’s therefore, which are in force in this Country, on the death of a Stranger, being known to you, I consider it my indispensible duty to apply to you on this occasion. And to request that a proper representation of the business under the Management of this Man may be made to the Minister, and whose order am in hopes youl be able to obtain to Put me in Possession of the Books and Property in Possession of Mr. Morris at present, for the benefite of his distant Connections with Such Power’s as the Laws of the Kingdom may direct, to bring those possessed of American Property to an immadiate Setlement. Messrs. Gruel, Pliarne Penet & Co. have long accounts to Setle with this unhappie Man and have been intentionally I believe neglected, knowing how litle attention Mr. Morris paid to his own business. That Your representation may be supported, I inclose the instructions I received from Robert Morris Esqr. respecting his Brother, with Copy of the Letter he wrote himself.
The business to your knowledge have been for several months Past in the greatest disorder. Yet, those Letters from Mr. Morris’s Brother, nor my influence, coud not hitherto Prevail to assign me the Management. I wished particularly to avoid troubling you in regard to Mr. Morris’s unfortunate concern’s, in hopes to receive the Proper instruction’s from America to give me Possession. But as his Situation has at length become so critical, no time shoud be lost, that in case of his death (which to me and others seem’s not very distant) I may by the order you Procure, Prevent the Officers of the Crown, to take possession of his Books, Paper’s, and Effects, as customary on the death of a Stranger. His Property am persuaded is nothing, haveing Spent all, and much more then his own. What is due by those connections formed by him here will be with held, shoud the books be Seized and keep’t in an Office for examination, [and] probably prove the loss of Public and Private Property in the hands of those People. I need only add, that I have the honour to be with much respect Honorable Gentlemen Your very obedient Servant
Jno. Ross
NB. Please return me the inclosed when done with them.To the Honble. Benjamin Franklin Silas Deane, & Arthur Lee Esqrs. Commissioners of the United States of America at Paris
